PER CURIAM.

Attorney disciplinary proceeding; attorney’s license revoked by consent.

On November 22, 1982, the Board of Attorneys Professional Responsibility (Board) filed a complaint alleging that Anderson, an attorney admitted to practice in 1974 and who practices in Milwaukee, was guilty of unprofessional conduct. An amended complaint, filed on February 17, 1983, alleged six claims of unprofessional conduct. The Board subsequently waived its right to a hearing on two of those claims.
The remaining allegations of unprofessional conduct were as follows: the respondent failed to make required disclosures to the district professional responsibility com*650mittee, in violation of SCR 22.07; the respondent continued to practice law, acting as attorney for various persons in defense of criminal charges, while his license to practice law in Wisconsin was suspended for nonpayment of bar association dues; in two separate matters he settled a personal injury claim, received a check from the insurer, endorsed his client’s name on the check, cashed it and converted the proceeds to his own use, all without the authority, consent or knowledge of his client.
The matter was referred to the Hon. John A. Fiorenza, Reserve Judge, as referee, pursuant to SCR 21.09(4), and the respondent filed an answer in which he either admitted or did not deny the allegations of unprofessional conduct. At the disciplinary hearing held in this matter on March 28, 1983, the respondent orally stipulated that he could not successfully defend the charges set forth in the four claims of unprofessional conduct and orally petitioned for the voluntary revocation of his license to practice law in Wisconsin. The referee filed his report with the court on April 21, 1983, in which he recommended that the court accept the respondent’s oral petition for the voluntary revocation of his license, pursuant to SCR 21.10.
We hereby accept the referee’s recommendation in this matter.
It Is Ordered that the license of Willie J. Anderson to practice law in Wisconsin is revoked, effective the date of this order.
It Is Further Ordered that Willie J. Anderson pay to the Board of Attorneys Professional Responsibility within 60 days of the date of this order the costs of this disciplinary proceeding in the amount of $!,■463.63.